Order entered December 31, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                  No. 05-21-01163-CV

             IN THE INTEREST OF J.C.N., ET AL., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. DF-17-19303-T
                                   ORDER

      Before the Court is court reporter Shantel Beheler’s December 30, 2021

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than January 10, 2022. Because

this is an accelerated appeal in a parental termination case, the trial court must

arrange for a substitute reporter, if necessary, to ensure the record is timely filed.

See TEX. R. APP. P. 28.4(b)(1).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Mary Brown, Presiding Judge of the 301st Judicial District Court; Ms.

Beheler; and, the parties.

                                              /s/   AMANDA L. REICHEK
                                                    JUSTICE